UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015 ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number: 001-36054 Sophiris Bio Inc. (Exact name of registrant as specified in its charter) British Columbia 98-1008712 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1258 Prospect Street, La Jolla, California (Address of Principal Executive Offices) (Zip Code) 858-777-1760 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark if the registrant is a well-known season issuer, as defined in Rule 405 of the Securities Act.Yes☐
